Case: 3:20-cr-00070-TMR Doc #: 4 Filed: 07/14/20 Page: 1 of 3 PAGEID #: 7

IN THE UNITED STATES DISTRICT COURTFORTHE 9 eI
SOUTHERN DISTRICT OF OHIO 2020 JUL 1h PP
WESTERN DIVISION 7

UNITED STATES OF AMERICA DO CASE NO.

Vv.
INDICTMENT
LAMONT HANCOCK, (1) ‘ 18 U.S.C. § 371
18 U.S.C. § 922(u) and 924(i)(1)
MIYAUHN VINEYARD, (2) : 18 U.S.C. §2
a/k/a “Mook,”

MICHAEL SANFORD, (3)

Defendants.

 

THE GRAND JURY CHARGES THAT:
GENERAL ALLEGATIONS

At all times relevant to this Indictment, unless otherwise noted:

1. Target Holdings Inc. was an outdoor and sporting goods corporation registered in
the State of Ohio. Target Holdings Inc. operated a retail firearms store and indoor shooting
range under the trade name “Target World” (hereinafter the “Target World store”) at a location
on East Kemper Road in Sharonville, Ohio.

2. Target Holdings Inc. sold firearms, ammunition, and firearms accessories at its
Target World store and was a Federal Firearms Licensee, that is, a person who is licensed to
engage in the business of dealing in firearms under federal law. Target Holdings Inc. maintained

a business inventory of firearms on the premises of the Target World store.
Case: 3:20-cr-00070-TMR Doc #: 4 Filed: 07/14/20 Page: 2 of 3 PAGEID #: 8

COUNT 1

Conspiracy to Steal Firearms from a Federal Firearms Licensee
[18 U.S.C. § 371]

3. Beginning on an exact date unknown, but at least on or about June 17, 2018, in
the Southern District of Ohio, the defendants, LAMONT HANCOCK, MIYAUHN VINEYARD
a/k/a “Mook”, and MICHAEL SANFORD, did knowingly and intentionally conspire, with each
other and others known and unknown, to commit an offense against the United States, to wit:
knowingly stealing and unlawfully taking and carrying away from the premises of Target
Holdings Inc., a Federal Firearms Licensee, firearms that were in the business inventory of
Target Holdings Inc., and that had been shipped and transported in interstate and foreign
commerce, in violation of Title 18, United States Code, Section 922(u).

OBJECT OF THE CONSPIRACY

4, It was the object of the conspiracy to steal firearms from the Target World store.
OVERT ACTS
5. In furtherance of the conspiracy and to achieve the object thereof, the defendants

committed, on or about June 17, 2018, at least the following overt acts in the Southern District of
Ohio:

a. The defendants traveled by vehicle to a parking lot adjacent to the Target
World store.

b. The defendants gained entry to the Target World store by cutting a lock
off of an exterior door located in the rear area of the Target World store.

ea The defendants entered the range area of the Target World store and then
forced open a door leading to retail area of the Target World store, where firearms were located

for retail sale.
Case: 3:20-cr-00070-TMR Doc #: 4 Filed: 07/14/20 Page: 3 of 3 PAGEID #: 9

d. The defendants smashed display cases in the retail area of the Target
World store and took over 50 firearms from the display cases.
eS The defendants fled the Target World store out of the same door that they
used to enter the store.
All in violation of Title 18, United States Code, Section 371.

COUNT 2

Stealing Firearms from a Federal Firearms Licensee
[18 U.S.C. §§ 922(u) and 2]

6. On or about June 17, 2018, in the Southern District of Ohio, the defendants,
LAMONT HANCOCK, MIYAUHN VINEYARD a/k/a “Mook”, and MICHAEL SANFORD,
aided and abetted by and aiding and abetting each other and others, did knowingly steal and
unlawfully take and carry away from the premises of Target Holdings Inc., a Federal Firearms
Licensee, firearms that were in the business inventory of Target Holdings Inc., and that had been
shipped and transported in interstate and foreign commerce.

In violation of Title 18, United States Code, Sections 922(u), 924(i)(1), and 2.

A TRUE BILL

S|
FORBPHERS ON

DAVID M. DEVILLERS
United States Attorney

, \ oe
fob 7 :
RYAN A. SAUNDERS
Assistant United States Attorney
